          Case 4:20-cr-00044-BMM Document 27 Filed 11/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                 CR 20-44-GF-BMM

            Plaintiff,

    vs.                                   PRELIMINARY ORDER OF
                                          FORFEITURE
DEREK WALLACE JOHNSON,

            Defendant.



      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Derek Wallace Johnson appeared

before the Court on September 14, 2020 and entered a plea of guilty to Counts I

and IX of the Indictment. He also admitted the forfeiture allegation. Johnson’s

plea provides a factual basis and cause to issue an Order of Forfeiture, pursuant to

18 U.S.C. § 2253(a).

      IT IS ORDERED:




                                          1
        Case 4:20-cr-00044-BMM Document 27 Filed 11/16/20 Page 2 of 3




      THAT Johnson’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 2253(a):

      1)  a white iPhone XR (serial number F17XL59CKXKY);
      THAT the United States Marshals Service and Homeland Security

Investigations are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 2253(a) and 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.




                                           2
 Case 4:20-cr-00044-BMM Document 27 Filed 11/16/20 Page 3 of 3




DATED this 16th day of November, 2020.




                              3
